DAUKSCH, Judge.
This is an appeal from an order refusing to dissolve a temporary injunction. The trial court enjoined appellant from placing appellee’s name in a child abuse registry. See § 415.504(4)(e). This was done on a temporary basis while the trial court could determine all issues presented to it at a full hearing. There were sufficient legal and factual bases for the judge to temporarily hold the parties in status quo (actually status quo ante, because appellant had already placed the name in the registry and the judge ordered it deleted) until the parties both had an opportunity to fully present their evidence and contentions to the court. The order was the most fair and prudent step to take and it is affirmed.
AFFIRMED.
COBB and COWART, JJ., concur.